Title: To Thomas Jefferson from Henry Martin, 7 September 1784
From: Martin, Henry
To: Jefferson, Thomas



London New Street Bishop Gate Street Septemr. 7th. 1784.

I take the liberty of addressing your Excellency on account of Mr: Edgar Joel an American Officer who has apply’d for pecuniary assistance to enable him to return to Virginia. I have already advanced considerable sums of money (during the war) to various descriptions of persons thus applying without the least probability of ever being reimbursed and I cannot think of increasing the sum to any degree without some prospect of being repaid.
The Gentleman seems to be of opinion that from the knowledge your Excellency has of him you wou’d either engage to see paid the necessary monies to enable him to return or so to speak of him as to give confidence to any other to advance it. Will you be pleased to favour me with your sentiments relative hereto.
I cannot refrain from noticing to your Excellency as worthy your attention practices which must eventually turn out greatly to the prejudice of the state of Virginia and of America in general if not timely prevented. It has become common for Gentlemen from America visiting this place under various specious pretences to get Credit for goods &c., some few days previous to their departure and then decamp without paying for them and this has been recently done under circumstances that wou’d inflict the severest penalties. Colo. Harrison, brother of the present Governor of Virga. left this 8 days ago and well it is he had it in his power so to do or he wou’d most probably now have been confined and not in the most honourable way. His Taylor complains of a large sum due him and deception as well as others together with a watch Maker who says he let him have a gold watch upon trial a day or so which he has carried away with him. This is really a transaction of a serious nature and surely does not become the brother of the governour of Virga., a circumstance which I understand gave him credit. I hear similar complaints of some others but of none more reprehensible. The way in which these things are told and complained of to me is particularly disagreeable and I cou’d wish some method of punishment cou’d be hit upon to prevent it in future that the credit of the Country might be preserved. Mr: Belches lately arrived from Virginia and informs me that Mr. Short was preparing to embark for  Europe. I do imagine he will first come here as opportunity’s more frequently offer and the accomodation of British and American Ships are generally allowed to be preferable to those of the French. I lately received a letter from Mr. Fairfax who is well and at present with Lord Fairfax at his Country seat. I expect him in a few days in Town where he proposes making some stay. I have the honour to be your Excellency’s most Obed & Humble Sert.,

Henry Martin

